                            IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION
                                              ‘

     FRIDA KAHLO CORPORATION,

               Plaintiff,                                       Case No.: 1:19-cv-06386

     v.                                                         Judge Charles P. Kocoras

     THE PARTNERSHIPS AND UNINCORPORATED                        Magistrate Judge Sidney I. Schenkier
     ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

               Defendants.

                                SATISFACTION OF JUDGMENT

          WHEREAS, a judgment was entered in the above action on December 5, 2019 [50] in favor

of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                    NO.                               DEFENDANT
                    698                                  dpwihjfb
                    694                              DHDPERIFJUER
                    830                                rudosjgfkgh
                    670                                 Aszi Sham
                    824                             Robert A Gonzalez
                    676                              Beatrice B Gault
                    692                             Denise K Steinbach
                    691                             Deborah E Freeman
                    775                              Mary L Maddock
                    829                                 Roli-Land
                    675                            BCOWBO NEOWGDF
                    825                                 RobinEllis
                    750                           JOHNATHAN GRIFFIN
                    682                               Byron J Rivera
                    786                               MJ Coulombe
                    823                               Robbins Tonya
                    757                             KIBBSE KSAEPA
                    785                             Mipsewk Tpnamop
                 804                                  Pegi Preanvekhgn
                 836                                 SGMBDVIA Niold
                 807                                    Petsy Qsgnes
                 857                                TVFUKP HFRVMW
                 763                                Kornelia Denise Dora
                 876                                       YU TOO
                 845                                        sTIHee
                 654                                    541sw1022cd
                 766                                         LETE
                 193                                     z.gj54hgk4d
                 687                                   CUSARTSHOP
                 684                                 CHUENG BLING
                 849                                 Sunmoonet Direct
                 844                                 STAYREALCYX
                 885                                 ZWCYXCUSTOM
                 730                                         Hlrod
                 856                                   Tretonku Direct
                 672                                        bahuluo
                 693                                 Desdemona Sakura
                 886                                  ZYHZYH Direct
                 752                                        JTKPE
                 833                                       sdgfghth
                 863                                  Waterhake Direct
                 726                                      guolaiyou
                 736                                  Hoshino Kondou
                 657                                       Aibileen
                 709                                         Fional
                 720                                       Gilmmer
                 796                                     NewSmarter
                 860                                       Vansion
                 820                                  Reneesme Direct
                 700                                       Elainely
                 348                                       vcui2620
                 260                                      biyan0114
                 919                            Suzhou Yeeye Home Co., Ltd.


       THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
